Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143204 & (3)                                                                                         Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GRIEVANCE ADMINISTRATOR,                                                                                 Brian K. Zahra,
           Petitioner-Appellant/                                                                                      Justices
           Cross-Appellee,
  v                                                                           SC: 143204
                                                                              ADB: 09-47-GA
  MICHAEL L. STEFANI,
           Respondent-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal and the application for
  leave to appeal as cross-appellant are considered, and they are DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2011                    _________________________________________
         p1019                                                                 Clerk